DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites "each of the edge portions" in line 5. There is insufficient antecedent basis for this limitation. Claim 1 recites "an edge portion" (singular) whereas claim 2 refers to "the edge portions" (plural).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP2017-052362, with US 20190118580 as English equivalent).
Regarding claims 1 and 2, Suzuki discloses a tire comprising a shoulder block with plural edge portions protruding from an end portion of the shoulder block located on the outer side in the tire width direction (see annotated Fig. 4 below; also see [0111] where lug grooves 5D may communicate with circumferential groove 3A). The edge portions identified below are inclined toward a center side in the tire width direction.

    PNG
    media_image1.png
    644
    760
    media_image1.png
    Greyscale

Regarding claims 3 and 4, the shoulder block has plural sipes (see first shoulder land portion narrow grooves 13) that extend in the width direction and partitions the outer surface in a tire circumferential direction. Each of the edge portions is formed in correspondence with each region partitioned by the sipes (see Fig. 4).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 20110277895).
Regarding claim 1, Takahashi discloses a tire with shoulder tread block and an edge portion protruding from an edge portion of the shoulder block located on the outer side in the tire width direction (see edge 11). As depicted in Fig. 1-6 embodiments, the edge portion is inclined toward a center side in the tire width direction.
Regarding claims 2-4, the figure 6 embodiment discloses the shoulder block as comprising a plurality of sipes which partition the shoulder block in the circumferential direction. The sipes extend to edge 11 where the edge portions between each sipe and lateral grooves 2 are construed as the claimed plural edge portions (edge 11 is divided into 3 edge portions). Each of the edge portions is formed in correspondence with each region portioned by the sipes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749